Citation Nr: 1300498	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of a burn scar to the right upper forearm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1960 to March 1985, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, granted the Veteran's claim for service connection for residuals of burns to the upper right forearm.  The Veteran submitted a notice of disagreement with the noncompensable disability rating assigned for his upper right forearm burn scar in August 2006 and timely perfected his appeal in February 2007.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant matter in November 2010 and July 2011.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a veteran claims that his service-connected disability prevents him from working.  The Veteran was noted to have to be working full-time in the November 2011 VA examination report.  Moreover, the Veteran has not alleged that he is currently unemployed or completely unemployable as result of the aforementioned service-connected disability.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra.
 

FINDINGS OF FACT

1.  The Veteran's service treatment records documenting the in-service burn injury and any subsequent treatment have been lost; his statements that he sustained third-degree burns and that he was hospitalized for six weeks are therefore accepted as accurate.

2.  The Veteran's upper right forearm burn scar manifested as a deep scar that encompassed 650 square cm.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for residuals of a burn scar to the right upper forearm are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 4.1-4.10, 4.25, 4.118, 7801-7805 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

Prior to initial adjudication of the Veteran's claim, a letter dated in April 2006 fully satisfied the duty to notify provisions, including notice of the degree of disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This April 2006 letter provided notice of the manner in which VA assigns initial ratings and effective dates, consistent with the holding in Dingess/Hartman.  

The Board is aware of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an increased-compensation claim, section               § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life].  However, relying on the informal guidance from the VA Office of the Office of General Counsel and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that the Vazquez-Flores decision does not apply to the present case.  According to the VA Office of the General Counsel, because this matter concerns an appeal from an initial rating decision VA's notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA outpatient treatment records are in the file.  Although his service treatment records were sought in connection with this claim, and the available records have been associated with the claims file, it appears that these records are incomplete.  Therefore, and as described more fully below, the Veteran has been afforded the benefit of the doubt with regard his reported history of the scar at issue in this appeal.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in March 2006 and November 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined. See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The November 2011 VA examination report is thorough and supported by VA outpatient treatment records. The examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  In addition, and to the extent that the Veteran's representative has argued that the November 2011 VA examination was inadequate as the examiner did not detail a reason for not providing an opinion as to the issue of loss of underlying tissue, the Board has considered the instant scar to be deep for purposes of evaluating its severity.  An opinion as to underlying tissue loss, and any finding as to whether the instant scar was deep, is therefore not required. 

Additionally, the Board finds there has been substantial compliance with its November 2010 and July 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board finds that the Appeals Management Center (AMC) substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.



II. Claim for Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.       § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3. 

Rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, see 67 Fed. Reg. 49490 -99 (July 31, 2002) and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, although a veteran may request evaluation under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008). 

In this case, the Veteran filed the instant claim for service connection for scars in 2005.  Therefore, the post-2002 and pre-October 2008 version of the schedular criteria is applicable; the Veteran has not requested evaluation under the criteria as revised effective in 2008. 

Burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or, other disfigurement of the head, face, or neck, are evaluated under 38 C.F.R. § 4.118, DC 7800.  As the scar which is the subject of this appeal affects the Veteran's forearm, DC 7800 is not applicable. 

Scars not of the head, face or neck that are deep and nonlinear and affect an area of at least six square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  Such scars that affect an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating.  Such scars that affect an area of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating.  Such scars that affect an area of 144 square inches (939 sq. cm.) or greater warrant a 40 percent rating.  38 C.F.R. § 4.118, 7801.  A deep scar is one associated with underlying soft tissue damage.  DC 7801, Note (1). 

A 10 percent rating is the only and maximum rating for scars other than of the head, face or neck which are superficial and that do not cause limited motion and involve an area or areas of 144 square (sq.) inches (one sq. foot) (929 sq. centimeters) or greater.  DC 7802.   As set forth in the applicable version of the regulations, a deep scar was one "associated with underlying soft tissue damage." DC 7801, Note (2).  A superficial scar is defined as a scar "not associated with underlying soft tissue damage."  DC 7802, Note (2).  38 C.F.R. § 4.118, DCs 7801, 7802 (as in effect prior to October 23, 2008 and after August 30, 2002). 

Notes to DCs 7801 and 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined under 38 C.F.R. § 4.25. 


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Schedular Rating

The Veteran contends that his right upper forearm scar is disfiguring and therefore warrants a higher rating. 

A March 2006 VA examination reflected the Veteran's reports of being burned during service when a canister of chemicals exploded and that he was treated at the base hospital for six weeks.  A physical examination found a scar on the Veteran's right upper extremity that measured four by four inches and was darker than the surrounding area.  Examination was negative for tenderness on palpation, inflammation, elevation of the scar, skin ulceration or breakdown, keloid formation, depression, adherence to the underlying tissue, induration, inflexibility, underlying tissue loss or limitation of motion.  An accompanying photograph demonstrated a scar on the forearm and the upper arm.

A November 2011 Disability Benefits Questionnaire (DBQ) noted the Veteran's complaints of decreased sensation.  Pain or tingling were denied by the Veteran.  Physical examination found two superficial non-linear scars on the Veteran's right upper extremity, one measuring 37 cm by 10 cm and a second measuring 28 cm by 10 cm, and totaling 650 square cm.  The scar on the right axilla was found to have full thickness or sub-dermal and the scar on the right forearm was found to have less than deep partial thickness.  The examiner noted that these scars were not painful or unstable and did not limit function.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with any scar found by the examiner.  Accompanying photographs documented the scars on the Veteran's right upper extremity, which appear to encompass a near continuous area from his forearm to his axilla.  The examiner opined, following a physical examination, that he could not resolve without resorting to mere speculation as to whether any loss of underlying tissue was the result of the initial burn or the underlying healing process.

The Board notes that the Veteran's service treatment records, which would reflect any treatment for the reported burn injury, have been lost.  Therefore, the Veteran's statements that he sustained third-degree burns and was hospitalized for six weeks as a result are accepted as accurate.  The examiners did not address what type of burns may have caused the Veteran's current scars.  Third-degree burns are defined, in medical terminology, as burns involving subcutaneous tissue.  Dorland's Illustrated Medical Dictionary, 266 (31st ed. 2007).  Third-degree burns are worse than second-degree burns, which may be classified as superficial or deep.  Id. at 265.

As the Veteran has reported being hospitalized for six weeks following a burn injury during service, the history provided makes it at least as likely as not that the burns were deep and that there was soft-tissue damage.  The Veteran's right forearm scars encompassed a total area of 650 square cm and the November 2011 found the right forearm scar to have partial thickness that was less than deep.  There is nothing in the record to suggest that these two scars are on widely separated areas so as to warrant separate ratings.  Resolving reasonable doubt in the Veteran's favor, a 30 percent rating is warranted for the Veteran's right forearm scars.  38 C.F.R. § 4.118, 7801.

There are other Diagnostic Codes which are potentially applicable when evaluating a skin disability.  However, these other Diagnostic Codes are applicable to the instant claim as the forearm scar is not a benign or malignant skin growth and there has been no diagnosis of infection, acne or other disorder.  See DCs 7806-7833.  In addition, and to the extent that the Veteran has alleged that his right forearm scar should be rated as disfiguring, the Board notes that disfigurement criteria are considered only when the scar at issue impacted the head, face or neck.

The preponderance of the evidence supports an initial rating of 30 percent, but no more, for the residuals of a burn scar to the right upper forearm throughout the entire appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


B.  Extraschedular Rating

Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected residuals of a burn scar to the right upper forearm and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required any hospitalizations for his service-connected residuals of a burn scar to the right upper forearm during the course of the appeal.  There is no unusual clinical picture presented nor is there any other factor which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's residuals of a burn scar to the right upper forearm presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R.     § 3.321(b)(1). 


ORDER

Entitlement to an initial 30 percent rating for residuals of a burn scar to the right upper forearm is granted, subject to the laws and regulations governing the effective date of an award of monetary compensation.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


